NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ELMER E. CAMPBELL, JR.,
Petition.er, ‘
V.
MERIT SYSTEMS PROTECTION BOARD, -
Respondent.
2011-3096 _
Petition for review of the Merit Systen1s Protection
Board in case no. SF0752100331-I-1.
ON MOTION
ORDER
The United States Posta1 Services moves without op-
position to reform the official caption to designate the
Merit Systems Protection B0ard as the respondent.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We

CAMPBELL V. MSPB 2
dete
rn1ine that the Board should be designated as the
respondent.
Accordingly,
I'r ls 0R:oERED THA'1‘:
The motion is granted. The revised official caption is
reflected above.
FoR THE C0r_JRT
 0 2  /s/ J an Horbaly
ccc
s20
Date J an H0rbaly `
Clerk
Elrner E. Ca1npbell, Jr. --
Jessica R. T0plin, Esq. l-_-1 Eo
` ` , l.S.COURTO PEAi,S FOR
Kather1ne Sm1th, Esq 1HEFEDEl;FAi`\_PClRcUH
JUN 02 2011
.|ANHDRBALY
CLEIll